724 S.E.2d 512 (2012)
In the Matter of M.I.W.
Appealed by Sandra Wilson, Respondent-Appellant.
No. 148PA11.
Supreme Court of North Carolina.
March 22, 2012.
Mary McCullers Reece, Smithfield, for Radford, Brian.
Robin E. Strickland, for Wilson, Sandra.
E. Marshall Woodall, Lillington, for Harnett County DSS.
Pamela Newell, GAL, for M.I.W.
Duncan B. McCormick, Lillington, for Harnett County DSS.
Ryan McKaig, for Radford, Brian.

ORDER
Upon consideration of the petition filed by Respondents on the 2nd of March 2012 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd of March 2012."